DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5, drawn to a biological preparation, classified in C12N 1/205.
II. Claims 6-11, drawn to a method for preventing Fusarium graminearum or Aspergillus flavus from infecting stored wheat and peanuts, classified in A01N 63/20.
III. Claims 12-16, drawn to a method for degrading aflatoxins, classified in A01N 25/04.
The inventions are independent or distinct, each from the other because:
Inventions I and II/III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed can be used in a materially different process, such as for culturing in a bioreactor.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
For purposes of the initial requirement, a serious burden on the examiner may be prima facie shown by appropriate explanation of separate classification, or separate status in the art, or a different field of search as defined in MPEP § 808.02. Group I would require a search in at least C12N 1/205, C12N 1/20, and C12R 2001/01, along with a unique text search. Group II would not be searched as above and would instead require a search in at least A01N 63/20, along with a unique text search. Group III would not be searched as above and would instead require a search in at least A01N 25/04, along with a unique text search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Feng Shan on 08/26/2022 a provisional election was made without traverse to prosecute the invention of group I, claims 1-5.  Affirmation of this election must be made by applicant in replying to this Office action. Claims 6-16 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Status
Claims 1-16 are pending in this US patent application. Claims 6-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in a telephone conversation with Feng Shan on 08/26/2022.




Objections to the Specification
The disclosure is objected to because of the following informalities: on page 1, paragraph 3, Fusarium graminearum is referred to as a pathogenic bacterium. The organism is a fungus and should be referred to as such. Appropriate correction is required.

Objections to the Claims
Claims 4-5 objected to because of the following informalities:  
In claims 4 and 5, the term “centrifugating” is the incorrect conjugation of the verb “to centrifuge”. The claim should be corrected to read either “centrifugation of” or “centrifuging”. Appropriate correction is required.
In claim 5, there is no space between “Claim” and “1” in the preamble. This should be revised to “Claim 1” to include a space for clarity. Appropriate correction is required.

Claim Interpretation
Claims 3-5 are recited using product-by-process language. A product-by-process claim is limited only to the structure implied by the recited steps, not to the specific manipulations of the steps themselves. See MPEP § 2113. The steps recited in claims 3 and 4 represent standard bacterial culture steps that would not be expected to structurally alter the claimed bacteria in any way, and the only structurally limiting portion of these claims appears to be the recitation that the bacterial concentration is greater than or equal to 2.8×108 cfu/mL. As such, any prior art that recites a composition comprising Burkholderia latens G12 at a concentration at or greater than 2.8×108 cfu/mL will be interpreted to read on claims 3-4, regardless of whether the prior art recites the specific steps. Regarding claim 5, the claim is a composition comprising a bacterial suspension, anaculture, extract, or extracellular metabolite. Any extracellular metabolites that could be isolated from a Burkholderia latens G12 culture would be present in the culture in the presence of the cells and culture medium, and so any culture of the cells would comprise extracellular metabolites that could be isolated using the steps recited in claim 5. As such, any prior art that reads on claim 1 will be interpreted to read on claim 5 as well.

Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the supernatant” in “The biological preparation according to Claim 1”.  There is insufficient antecedent basis for this limitation in the claim because claim 1 does not include “a supernatant”. Applicant is advised to rephrase claim 5 to “filtering a supernatant.” As such, one of ordinary skill in the art would be unable to determine the metes and bounds of claim 5, rendering it indefinite. 
In the interest of compact prosecution, “the supernatant” of claim 5 is interpreted as a supernatant obtained after centrifugation of the anaculture of the Burkholderia latens G12.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
 The microorganism Burkholderia latens G12 is recited in the claims and, thus, is essential to the claimed invention. Because the microorganism is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise readily available to the public. If the microorganism is not so obtainable or available, the requirements of 35 U.S.C. § 112 may be satisfied by a deposit of the biological materials.
The specification does not disclose a repeatable process to obtain the microorganism, and it is not apparent if the biological materials are readily available to the public.  It is noted that applicant has deposited the organism (see, for example, preservation CGMCC No. 20817 in cf. claim 1), but there is no indication in the specification as to public availability.
If the deposit is made under the Budapest Treaty, then an affidavit or declaration by applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the specific strain has been deposited under the Budapest Treaty and that the specific strain will be irrevocably and without restriction or condition released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein. 
If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 C.F.R. §§ 1.801-1.809, applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that:
(a) during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;       
(d) a test of the viability of the biological material at the time of deposit will be made (see 37 C.F.R. §1.807); and
(e) the deposit will be replaced if it should ever become inviable.
Applicant's attention is directed to M.P.E.P. § 2400 in general, and specifically to § 2411.05, as well as to 37 C.F.R. § 1.809(d), wherein it is set forth that “the specification shall contain the accession number for the deposit, the date of the deposit, the name and address of the depository, and a description of the deposited material sufficient to specifically identify it and to permit examination.”  It is noted that the instant specification fails to provide any information about whether the deposit was made under the Budapest Treaty or whether the deposited organism is available to the public; the specification should be amended to include this information.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. 

The statutory categories of invention under 35 U.S.C. 101 are processes, machines, manufactures, and compositions of matter. However, certain members of these categories constitute judicial exceptions, i.e., the courts have determined that these entities are not patentable subject matter. These judicial exceptions include abstract ideas, laws of nature, and natural phenomena. The Office released guidance on January 7, 2019 for the examination of claims reciting natural products under 35 U.S.C. 101 in light of the recent Supreme Court decisions in Association for Molecular Pathology v. Myriad Genetics, Inc. (569 U.S. ___, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013)) and Mayo Collaborative Services v. Prometheus Laboratories (566 U.S.___, 132 S. Ct. 1289, 101 USPQ2d 1961 (2012)). This guidance indicates that claims must pass an eligibility test to avoid rejection under 35 U.S.C. 101. Under this test, the product must (a) not be directed to a judicial exception or must (b) contain additional elements that amount to significantly more than the judicial exception itself.

‘Directed to a judicial exception’ analysis: 
Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties. Non-limiting examples of characteristics that can determine the presence of a marked difference include biological or pharmacological functions or activities; chemical and physical properties; phenotype, including functional and structural characteristics; and structure and form, whether chemical, genetic, or physical.

Claim -1 recites a biological preparation comprising a bacterial suspension or an anaculture or a crude extract or an extracellular metabolite of Burkholderia latens G12, which is a naturally-occurring bacterium that has been isolated by the inventors. As such, claim --1 recites a judicial exception.
Claim 2 recites a preferred concentration of cells in the bacterial suspension or anaculture of Burkholderia latens. The presence of a particular concentration of a judicial exception does not constitute a markedly different property. As such, claim 2 also recites a judicial exception.
Claims 3-5 are product-by-process claims that recite that the naturally-occurring Burkholderia latens cells were produced using particular method steps. The recited steps would not be expected to confer a marked difference in structure or function onto the naturally-occurring cells. As such, claims 3-5 also recite a judicial exception.

Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
The claims do not recite additional elements that integrate the judicial exception into a practical application because the claims do not recite any elements other than judicial exceptions.

‘Significantly more’ analysis:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any elements other than judicial exceptions.

Therefore, claims 1-5 are directed to subject matter that is not patent-eligible and are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Vanlaere, Elke et. al. (2008). Burkholderia latens sp. nov., Burkholderia diffusa sp. nov., Burkholderia arboris sp. nov., Burkholderia seminalis sp. nov. and Burkholderia metallica sp. nov., novel species within the Burkholderia cepacia complex. International journal of systematic and evolutionary microbiology. 58. 1580-90. 10.1099/ijs.0.65634-0.), as evidenced by US patent 9,138,447 B2 filed by Mahenthiralingam, published 02/18/2010.

Please note: as discussed above under Claim Interpretation, any prior art that reads on claim 1 will be interpreted to read on claim 5 as well because any culture of Burkholderia latens G12 would comprise extracellular metabolites that could be isolated by the steps recited in claim 5.

Vanlaere teaches that Burkholderia latens is a Gram-negative, aerobic, non-sporulating rod. Growth is observed at 30, 37, and 42oC. Known strains assimilate glucose, l-arabinose, d-mannose, d-mannitol, N-acetylglucosamine, d-gluconate, caprate, adipate, l-malate, citrate, and phenylacetate, but not maltose (see entire document, including page 1585, “Description of Burkholderia latens sp. nov.”; cf. claims 1 and 5).
Mahenthiralingam teaches an anti-microbial agent produced from a bacterium, preferably a Burkholderia cepacia complex bacterium, which can be Burkholderia latens (see entire document, including column 1, lines 54-62; cf. claims 1 and 5). The microbial agent is able to inhibit the growth of fungi (column 2, lines 57-59). Accordingly, the Burkholderia latens of Vanlaere intrinsically has antifungal properties.
 
Vanlaere does not explicitly recite the claimed strain Burkholderia latens G12. However, the instant specification states that Burkholderia latens G12 can grow at 4-42°C, is Gram-negative, can utilize glucose, arabinose, d-mannose, d-mannitol and adipic acid, and cannot utilize maltose (instant specification as filed, page 6, “Identification of the strain”). It is also embodied by an antagonistic effect on Fusarium graminearum (page 6) and by an inhibitory effect on Aspergillus flavus (page 9). Vanlaere discloses that Burkholderia latens metabolizes the same carbon sources as G12, is also Gram-negative, and grows within the same temperature range as G12. In addition, Mahenthiralingam provides evidence that Burkholderia latens has antifungal activity. As such, it is highly likely that the Burkholderia latens of Vanlaere is identical to the instantly recited strain. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicants’ composition differs and, if so, to what extent, from that of discussed references. Therefore, with the showing of the references, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants. Even if the strains of Vanlaere and Mahenthiralingam are not identical to the instantly claimed strains, any differences between the prior art strains and the claimed strains would likely be small and would not result in a patentable distinction.

Therefore, claims 1 and 5 are anticipated by or, in the alternative, rendered obvious by Vanlaere, as evidenced by Mahenthiralingam, and are rejected under 35 U.S.C. 102(a)(1) or, in the alternative, 35 U.S.C. 103.

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Vanlaere et. al. published 2008 (Vanlaere, Elke et. al. (2008). Burkholderia latens sp. nov., Burkholderia diffusa sp. nov., Burkholderia arboris sp. nov., Burkholderia seminalis sp. nov. and Burkholderia metallica sp. nov., novel species within the Burkholderia cepacia complex. International journal of systematic and evolutionary microbiology. 58. 1580-90. 10.1099/ijs.0.65634-0.), as evidenced by US patent 9,138,447 B2 filed by Mahenthiralingam, published 02/18/2010. 

As discussed above, claims 1 and 5 are anticipated by or, in the alternative, rendered obvious by Vanlaere, as evidenced by Mahenthiralingam. However, Vanlaere does not teach the cell concentration recited in claims 2-4.

While Vanlaere and Mahenthiralingam do not explicitly teach that Burkholderia latens must be at a concentration greater than or equal to 2.8×108 cfu/mL, it would have been obvious for one of ordinary skill in the art to optimize the concentration of cells to fit the specific needs of their composition. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05 (II)(A). It would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal concentrations of Burkholderia latens cells in the composition because the concentration of cells with antifungal activity in a composition is an art-recognized, result-effective variable known to affect the amount of antifungal activity in the composition, which would have been optimized in the art to provide the desired amount of antifungal activity.

Therefore, claim 1-5 are rendered obvious by Vanlaere, as evidenced by Mahenthiralingam, and are rejected under 35 U.S.C. 103. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH STEWART CAREY whose telephone number is (571)272-1358. The examiner can normally be reached 9 am - 7 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH STEWART CAREY/Examiner, Art Unit 1653                                                                                                                                                                                                        
/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        09/28/2022